I cannot agree with the opinion of the majority in so far as it holds that section 33 of "An act to revise the law in relation to paupers," approved March 23, 1874, in force July 1, 1874, as amended, (Laws of 1931, p. 725,) modifies section 15 of the same act as amended. Section 33 as amended clearly refers to counties not under township organization, provided for by section 14 of said act, so far as any duty on the part of the counties to take care of poor and indigent persons is concerned, and then refers to the duties of townships which are covered by section 15, relating to counties with a population of less than 500,000 under township organization. What was said by this court in People v. Franklin, 352 Ill. 528, with reference to relief of poor persons by counties under township organization, was not necessary to the opinion. The levy there in question was: "Maintenance of county home, $16,000." There is no question that the counties still have the right to have and maintain almshouses. Levies of taxes for the maintenance, up-keep, salaries of attendants, insurance, and the like, can still be made by the county board of supervisors, as was decided by this court in People v. Alton Railroad Co. 352 Ill. 297. In that case the language at page 299 is as follows: "It is argued that the statute under which the county was authorized to levy a tax for the maintenance of paupers having been repealed, the county board had no power to levy any tax for that purpose. And this is undoubtedly true. The levy for 'Pauper old claims,' however, does not purport to be for future liabilities." *Page 34